Citation Nr: 0310671	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-07 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for bilateral hallux 
valgus with flattening and hammertoes, status post 
bunionectomies, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
December 1990.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut.

In correspondence received in December 2000, the veteran's 
representative indicated that the veteran wished to withdraw 
his appeal for service connection for residuals of frostbite.  
His representative again stated that he wished to withdraw 
the appeal in a November 2002 letter.  However, this issue 
was never on appeal.  In a February 2003 letter, the Board 
asked the veteran whether he wished to withdraw the instant 
appeal and indicated that, if he did wish to withdraw the 
claim, it must be an express written motion to withdraw.  His 
claim was placed in suspended status for 30 days to give him 
an opportunity to respond.  He was informed that appellate 
review would resume should a formal motion to withdraw the 
appeal not be received.  The veteran did not respond to the 
correspondence.  


FINDING OF FACT

The veteran's bilateral hallux valgus with flattening and 
hammer toes, status post bunionectomies is manifested by 
complaints of pain on manipulation and use of both feet, with 
swelling and objective evidence of bilateral deformity and 
characteristic callosities resulting in no more than severe 
impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral hallux valgus with flattening and hammertoes, 
status post bunionectomies have not been met. 38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1-4.3, 4.7, 4.41, 4.71a, 
Diagnostic Code 5276 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, during his September 1999 personal 
hearing, the veteran was advised by the hearing officer that 
he would be provided another VA compensation examination.  VA 
also notified the claimant by letters dated in June 2002 and 
November 2002 of the necessary evidence to support his claim 
and his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disability, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify the appellant of the necessary evidence and of 
his responsibility for obtaining or presenting that evidence 
has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's VA treatment 
records have been associated with the claims file at his 
request.  The claimant was notified of the need for VA 
examinations, and two were accorded him.  He was also 
afforded a personal hearing in September 1999.  The veteran 
was asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement and 
supplemental statements of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify the 
appellant of any inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, because there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

Service connection for bilateral hallux valgus, post 
bunionectomies was granted in a June 1992 rating decision.  
The initial evaluation was 10 percent disabling.  An October 
1993 rating decision awarded the veteran separate 10 percent 
evaluations for each foot.  In August 1998, the veteran 
submitted his current claim for an increased evaluation for 
his service-connected bilateral hallux valgus, post 
bunionectomies.  A March 1999 rating decision increased the 
veteran's bilateral foot disability to a single 30 percent 
evaluation.  A July 2000 rating decision denied service 
connection for residuals of frostbite to both lower 
extremities.

VA treatment records dated in July 1998 show the veteran had 
injured his right foot after kicking a ball and was assessed 
with right foot contusion.  That same month, he also 
complained of chronic pain in the balls of both feet with 
prolonged periods of sitting.  Physical examination of both 
feet was within normal limits.  

During a September 1998 VA podiatry examination, the veteran 
complained of experiencing "hot spots" on his heels several 
times a day, particularly after standing for long periods of 
time.  His symptoms were also aggravated by driving long 
distances.  He did not take medication on a regular basis for 
his complaints.  Examination revealed the veteran had a 
normal gait except for mild valgus deviation of both feet.  
He was able to fully squat but was unable to walk on his 
toes.  He was able to rise on his heels with discomfort.  
There was 10 degrees supination and 45 degrees pronation 
bilaterally.  There was no evidence of edema, instability, 
weakness, callosities or tenderness except in the right great 
toe.  The veteran's shoes were not abnormally worn.  His 
bilateral foot range of motion was not limited by pain, 
fatigue, weakness or a lack of endurance.  X-ray studies of 
both feet revealed evidence of previous bunionectomies and 
possible old healed fracture of the proximal phalanx of the 
left second toe.  The diagnoses included status post right 
and left bunionectomies and osteotomies and status post 
repair of hammertoes on both feet and status post partial 
excision of right foot paronychia toenail.  

VA treatment records, dating from September 1998 to September 
1999, show the veteran was evaluated by the neurology clinic 
in March 1999 for possible neuropathy of the feet.  
Examination revealed normal foot strength with mild 
diminution of touch and pinprick sensation in the balls and 
heels of both feet.  There was no evidence of hyperpathia or 
allogynia and the remainder of the sensory examination was 
within normal limits.  Reflexes were physiologic and plantar 
responses were flexor bilaterally.  There was no evidence of 
ataxia and the veteran had a normal gait.  An August 1999 
treatment record indicates the veteran complained of an 
aching, burning pain in the heels and balls of both feet that 
increased with activity.  The veteran stood with feet 
adducted with valgus heel position bilaterally.  Muscle 
strength was 5/5 in both feet with no weakness.  There was a 
visible medial longitudinal arch bilaterally with non-weight 
bearing that was obliterated when weight bearing.  Subtalar 
joint range of motion was within normal limits in both feet.  
The diagnosis was flexible pes planus.  In September 1999, 
the veteran again complained of bilateral foot pain with 
prolonged standing or walking.  

At his September 1999 personal hearing, the veteran testified 
that he had foot pain in the balls and heels of both feet.  
He experienced pain every day and sometimes at night.  His 
pain was aggravated by standing or walking for too long, or 
by driving long distances.  His feet hurt when climbing 
stairs and sometimes became swollen when standing on them too 
long.  He was unable to exercise because of his foot pain and 
had recently changed jobs because of his inability to stand 
on his feet for long periods of time.  Although he had been 
issued two sets of orthotics through VA, these were 
uncomfortable.  

During his September 1999 VA podiatry examination, the 
veteran complained of bilateral foot pain aggravated by 
prolonged periods of walking or standing.  He described hot 
spots without evidence of redness.  He also had foot 
stiffness and swelling in the mornings.  He felt that his 
feet were weak and that he was unable to walk more than one 
mile without severe pain.  He had recently been prescribed 
shoe inserts which he had not used and he did not take any 
medication for his foot pain.  Examination revealed slight 
tenderness over several surgical scars on both feet.  There 
were calluses on the medial aspect of both great toes.  There 
was a slight lateral 5 degree deviation of the great toe of 
each foot.  The veteran was able to squat; he was also able 
to walk on both his heels and toes with pain.  His gait was 
normal and there was no evidence of any unusual shoe wear.  
There was no skin or vascular changes and the veteran had 
good pedal pulses.  The diagnoses included status post 
bilateral bunionectomy, status post hammertoe release on the 
left second and third toes, status post mallet toe release on 
the right third toe, and bilateral calluses.  

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's bilateral foot condition is currently 
analogously rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5276, which warrants a 30 percent rating for bilateral pes 
planus that is severe, with objective evidence of marked 
deformity (pronation, abduction, etc), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  Pronounced bilateral pes planus 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation that is not improved by 
orthopedic shoes or appliances warrants a 50 percent 
evaluation.

A rating in excess of 30 percent for a bilateral foot 
disability is available under other Diagnostic Codes under 
the Schedule; however, the Board finds that the veteran's 
bilateral foot disability is most appropriately evaluated 
under Diagnostic Code 5276, as there is no objective evidence 
of claw foot (Diagnostic Code 5278), malunion or nonunion of 
the tarsal or metatarsal bones (Diagnostic Code 5283), or 
other foot injuries (Diagnostic Code 5284).  38 C.F.R. § 
4.71a (2002).  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

A review of the medical evidence shows the veteran has 
consistently complained of pain with prolonged standing or 
walking or with driving long distances.  Although there is no 
evidence of marked deformity, the September 1999 examiner 
noted lateral deviation of each great toe and callosities on 
each foot.  Moreover, there is objective evidence of tender 
surgical scars.  The evidence further shows that the 
veteran's hammertoes had been repaired.  Although the veteran 
complains of occasional swelling with use, there has been no 
objective evidence of such.  His gait is consistently noted 
to be normal.  There is no objective evidence of marked 
pronation, extreme tenderness of the plantar surfaces, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation.  Likewise there is no evidence that the 
veteran's bilateral foot condition cannot be improved with 
orthotics, as he had not yet utilized the most recent 
orthotics issued him.  Therefore, the Board cannot conclude 
that the veteran's disability picture more nearly 
approximates the criteria provided for a 50 percent rating.  
38 C.F.R. § 4.7.  

The veteran's representative has contended that he should be 
awarded a separate evaluation for his tender surgical scars 
on both feet.  However, the same symptomatology for a 
particular condition should not be evaluated under more than 
one diagnostic code.  Estaban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  The Board finds that the veteran's pain 
associated with the tender surgical scars is adequately 
considered and compensated by the current evaluation.  


ORDER

An increased evaluation for bilateral hallux valgus with 
flattening and hammertoes, status post bunionectomies is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

